Citation Nr: 0023136	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for chronic urinary tract infections claimed 
as due to medical treatment provided at a VA facility from 
February 1973 to July 1973.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for a low back disorder claimed as due to 
medical treatment provided at a VA facility from February 
1973 to July 1973.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and L.R.
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 and March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The case returns to the Board following remands to the RO in 
April 1998 and November 1999.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's chronic urinary tract infections and any injury 
or disease incurred during his VA hospitalization from 
February 1973 to July 1973.

2.  No complex or controversial medical question has been 
presented in this case.

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged low back disorder and any injury or 
disease incurred during his VA hospitalization from February 
1973 to July 1973.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for chronic urinary tract 
infections claimed as due to medical treatment provided at a 
VA facility from February 1973 to July 1973 is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. §§ 5109, 7109 (West 1991); 38 C.F.R. 
§ 20.901 (1999).

3.  The veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a low back disorder 
claimed as due to medical treatment provided at a VA facility 
from February 1973 to July 1973 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (1998).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  But see 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) (effective for claims filed 
on or after October 1, 1997, the statute requires negligence 
as the proximate cause of the death or additional 
disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to medical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81.  

Specifically, a well grounded claim under 38 U.S.C.A. § 1151 
requires the following: 1) medical evidence of a current 
disability; 2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jimison v. West, 13 Vet. App. 
75, 78 (1999); Jones v. West, 12 Vet. App. 460, 464 (1999).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Jimison, 13 Vet. 
App. at 78; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For 
purposes of determining whether a claim is well grounded, the 
Board presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

1.  Chronic Urinary Tract Infections

The veteran seeks entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for chronic urinary tract infections, 
which he claims were caused by injuries sustained during 
catheterizations performed while hospitalized at a VA medical 
facility.  

When reviewing the evidence of record in conjunction with the 
three requirements for a well grounded claim, the Board 
observes, first, that the veteran suffered from chronic 
urinary tract infection s following his January 1973 
automobile accident until he underwent surgery for chronic 
prostatitis in 1989.  The first evidence of a urinary tract 
infection was in a January 1973 transfer summary from the 
Firmin Desloge Hospital to the VA medical facility.  It was 
noted on transfer that the veteran had pseudomonas urinary 
tract infection with no improvement noted. Because the 
veteran initially submitted this claim in 1984, when the 
infections were still occurring, the Board finds this 
evidence sufficient to demonstrate current disability under 
these particular circumstances.   

Second, VA records dated in March 1973 reveal that the 
veteran suffered traumatic catheterizations that resulted in 
two separate false passages in the bulbous urethra from 
previous traumatic catheterizations.  Notes dated in May 1973 
indicated that another false passage was created by 
intermittent catheterization begun after the previous two 
false passages healed.     

However, the Board finds that the third requirement for a 
well grounded claim is not met in this case.  That is, there 
is no competent medical evidence of a nexus between the 
chronic urinary tract infections and the false passages in 
the urethra shown during the VA hospitalization.  For 
example, in a January 1984 statement, O.W. Pflasterer, M.D., 
related the opinion that the veteran's recurrent urinary 
tract infections were directly related to his neurogenic 
bladder, which he sustained in an accident causing him to be 
a paraplegic.  

Moreover, as shown in the addendum to the November 1998 VA 
genitourinary examination, the examiner reviewed the records 
of VA treatment from February to July 1973, as well as 
findings from the current examination and the December 1998 
flexible cystoscopy.  He noted that a traumatic 
catheterization by the nursing staff in March 1973 resulted 
in a false passage in bulbar urethra.  Over the next 14 
years, the veteran had frequent urinary tract infections and 
prostatitis.  The examiner indicated that these infections 
could not be attributed to the false passage of March 1973 
unless the veteran subsequently developed a urethra 
stricture.  However, he could find no documentation 
indicating that the veteran developed a bulbar urethral 
stricture after March 1973.  In addition, the current 
cystoscopic examination showed no evidence of urethral 
narrowing throughout the anterior and posterior urethra.  
Because the bulbar urethra had a normal caliber in December 
1998, the examiner did not feel that the traumatic 
catheterization of March 1973 resulted in any long-term or 
sustained urethral injury or disability.  He concluded: (1) 
that the urethra was traumatized in the bulb by false passage 
of a catheter in March 1973; (2) that the false passage to 
the urethra in 1973 healed well by conservative measures and 
no stricture or long-term damage to the urethra resulted, as 
confirmed by the recent cystoscopy; and (3) that the 
veteran's history of years of chronic urinary tract 
infections/prostatitis was not the result of traumatic 
catheterizations that occurred during the VA hospitalization 
in question.   

During his June 1997 hearing, the veteran testified that more 
than one doctor had told him that the traumatic 
catheterizations and resulting false passages caused his 
urinary tract infections.  Generally, the veteran's testimony 
on this point is not sufficient to establish a well grounded 
claim.  "[T]he connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette, 8 Vet. App. at 77.

To support his testimony, he submitted statement from Dr. 
Pflasterer dated in June 1997.  Dr. Pflasterer related that 
the veteran suffered a spinal injury in January 1973 that 
resulted in paraplegia and a neurogenic bladder.  Thereafter, 
he required frequent treatment for cystitis and 
pyelonephritis.  He underwent a sphincterotomy in 1973 and 
prostate surgery in 1989.  Dr. Pflasterer stated that the 
episodes of infections had been less severe and less frequent 
since the surgery.  Clearly, this statement does not suggest 
a causal relationship between the false passages and the 
infections. 

The veteran has repeatedly asserted his own belief that the 
traumatic catheterizations and resulting false passages 
caused his chronic urinary tract infections.  In addition, in 
his October 1998 statement, the veteran indicates that a Dr. 
Basler, a urologist, determined that an infected prostate was 
actually causing the urinary tract infections.  The veteran 
then asserts that the urethra injuries caused the prostate 
infection.  However, because there is no evidence that the 
veteran is trained in medicine, he is not competent to offer 
an opinion on a matter that requires medical knowledge, such 
as a determination of etiology.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Therefore, his own opinion 
as to the alleged relationship between VA treatment and his 
urinary tract infections or a prostate infection is not 
competent medical evidence required to establish a well 
grounded claim.   

The Board notes that, with respect to this issue, the 
veteran's representative has requested an independent medical 
expert opinion.  The Board may secure an independent medical 
expert opinion when, in its judgment, such an opinion is 
warranted by the medical complexity or controversy involved 
in an appeal.  38 U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. §§ 
20.901(d).  In this case, as there are no conflicting medical 
opinions of record, the Board finds no medical complexity or 
controversy that would warrant an independent medical expert 
opinion.  Moreover, because the Board has determined that the 
claim is not well grounded, there is no duty to assist the 
veteran in developing his claim.  Morton, 12 Vet. App. at 
486.  

2.  Low Back Disorder

The veteran claims that he suffered a back injury in his 
January 1973 automobile accident and that VA's failure to 
treat that injury resulted in decreased function in his lower 
extremities.  Specifically, he asserts that, while receiving 
his initial treatment at Firmin-Desloge Hospital, a Dr. H. 
ignored his complaints of pain in the lower back.  The 
veteran claims that he was later informed that his T10 
vertebra was fractured and that if he had been treated within 
72 hours of the injury, he would have normal function in his 
legs and no pain.  He claims that Dr. H. was on staff at both 
Firmin-Desloge Hospital and at Jefferson Barracks.  
Therefore, he argues that compensation is in order pursuant 
to 38 U.S.C.A. § 1151. 

Considering the evidence of record, the Board finds that this 
claim is not well grounded.  First, there is no medical 
evidence of record showing a current low back disability.  
The Board acknowledges that the veteran is an incomplete 
quadriplegic, and therefore has little, if any, use of his 
lower extremities.  However, there is no medical evidence 
that suggests that the loss of use of the lower extremities 
is due to anything other than cervical spine trauma incurred 
in the accident.  In addition, reports of X-rays taken 
immediately after the accident are negative for any fracture 
in the thoracic spine.   

Even if the Board assumed that the veteran had a current low 
back disability, the claim is still not well grounded because 
there is no competent medical evidence or physician's opinion 
of record of a nexus between the low back disability and VA 
medical treatment or lack thereof.  On this point, the Board 
emphasizes that the version of 38 U.S.C.A. § 1151 applicable 
in this case specifically allows for compensation for a 
veteran that is injured as the result of hospitalization, 
medical or surgical treatment, pursuit of vocational 
rehabilitation, or examination provided under any of the laws 
administered by the Secretary of VA.  The veteran's treatment 
during the first 72 hours after his accident was provided at 
Firmin-Desloge Hospital and was not provided under any law 
administered by VA.  Therefore, the veteran's argument that 
VA is liable for Dr. H.'s actions while practicing at Firmin-
Desloge Hospital must fail.        

The veteran's assertion that a doctor told him that he would 
have had use of his legs if the T10 fracture had been 
surgically treated within 72 hours does not render his claim 
well grounded.  As discussed above, a lay person's account of 
what a physician purportedly said is too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette, 8 Vet. App. at 77.  There is no private or VA 
medical evidence of record that substantiates the veteran's 
assertion.  Moreover, the veteran spent about one month at 
Firmin-Desloge Hospital.  Any questions he has about 
treatment during the first 72 hours of his care must be 
addressed to that facility.      

Finally, the Board notes that several VA medical record 
entries dated in October 1976 indicate that the veteran 
reported having X-rays in January 1974 ordered by a private 
physician that showed a fracture of the T10 vertebral body.  
However, the mere recording of medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  More 
importantly, the physician recording that report from the 
veteran did not indicate that the fracture was sustained 
during the January 1973 automobile accident or that the 
fracture, or VA's failure to treat the fracture, caused any 
additional disability to the veteran.  Such additional 
opinion is required to provide the nexus opinion necessary 
establish a well grounded claim.  


Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for chronic urinary tract 
infections and a low back disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for 
compensation for the disorders discussed above, he should 
submit competent medical evidence showing a relationship 
between each disorder and injury or disease incurred as a 
result of VA treatment from February 1973 to July 1973.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80.   
Specifically, with respect to the back claim, the veteran may 
wish to submit a statement or records from the private 
physician who purportedly has X-rays showing the T10 
vertebral fracture.   



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for chronic urinary tract infections claimed as due to 
medical treatment provided at a VA facility from February 
1973 to July 1973 is denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a low back disorder claimed as due to medical treatment 
provided at a VA facility from February 1973 to July 1973 is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

